Title: To Benjamin Franklin from [Charles Thomson], 6 November 1768
From: Thomson, Charles
To: Franklin, Benjamin


The rebirth of the American Philosophical Society, more than two decades after its death in infancy, was a complicated process. Charles Thomson’s letter may have been Franklin’s first notification that the process was under way, and is certainly the first that is extant. Although Thompson deals with a quite different organization, it was one of the two that a few months later merged to form the new society.
Franklin’s famous Junto, begun in 1727, had languished with the passage of time. In 1750 a new group was organized, also calling itself the Junto, of which Thomson and William Franklin were members. After 1762 this “young Junto” languished in turn, until Thomson revived it in 1766; a year later it was again in the doldrums, and again Thomson rekindled enthusiasm, with a program for the improvement of agriculture and manufactures that was designed “not only to promote the Interest of our Country but to raise her to some eminence in the rank of Polite and learned nations.” This aim offered a means of action to patriotic Philadelphians who had felt helpless under the sting of the Townshend Acts, and the organization grew in numbers. In September, 1768, it took the name of “The American Society held at Philadelphia for promoting Useful Knowledge.”
Meanwhile another group was taking institutional form. The American Philosophical Society, which had grown out of Franklin’s famous “Proposal” in 1743, had died of inanition within a few years. In the closing days of 1767 Dr. Thomas Bond determined to revive it. Starting with a small nucleus of the old group, of which he was one, he soon attracted more than thirty new members, ranging from Governor Penn and the leaders of the Proprietary party to the Provost and trustees of the College and many prominent members of the Assembly.
At the beginning politics divided the two organizations. The American Society was liberal, Quaker, and patriotically dedicated to developing the country; the Philosophical Society was dominated by conservatives, the Proprietary faction and professional men. In the rivalry between the two throughout most of 1768 Franklin’s name was tossed about: in January Bond tried and failed to have him chosen president of the Philosophical Society; the American Society elected him promptly to membership and then in November to the presidency, an action of which Thomson, as secretary, notified him in the letter that follows.
Meanwhile the competitive growth of the two societies was decreasing their difference in composition, and by the end of the year a scheme of merger had been worked out and accepted by both. Their names were combined in the verbose form that has survived to the present day: the American Philosophical Society, held at Philadelphia, for Promoting Useful Knowledge. The first meeting, on January 2, 1769, produced a bitter struggle over the presidency, which ended in Franklin’s election and, in consequence, Governor Penn’s withdrawal. For years thereafter Franklin’s name served to authenticate the new organization in Europe, where “the American Philosophical Society became ’Franklin’s Society’-an accolade that did not have to be precisely interpreted to be effective.”
 
Dear Sir
Philada Novr. 6 1768
It is with pain I recollect that the agreeable correspondence with which you were pleased to honour me has been so long broken off. Conscious of the purity of my Intentions and uprightness of my Conduct I waited for the pleasure of seeing you and rested fully satisfyed that in whatever light, I may have been represented by some who, of late, have taken it into their head to be dissatisfyed with me, I should be found to have acted not unworthy the Notice or friendship with which you have honoured me. 
I longed for your Arrival on Another Account, that I might have your Advice and Assistance in the execution of a plan, which I flattered myself might be useful to our Country.
You remember the Society to which I belonged, which was begun in the Year 1750. By the death and removal of some of the Members it dwindled for some time to that degree that I was apprehensive of its dissolution. From some Conversation I had with you some few of us exerted ourselves to revive it again. New Members were elected and our Meetings became more regular. As our views were enlarged with our Years, we became desirous of altering and enlarging the plan of our Society and if possible, of rendering it useful to the publick. For this end the enclosed proposals were drawn up, and laid before the Society, who approved the same and ordered them to be published and immediately proceeded to draw up some Rules for carrying the same into Execution. At first we met with some discouragements and experienced some difficulties which by perseverance are at last in a great measure overcome, and I have now the pleasure to inform you we have brought the Society to some degree of perfection. We have established a Correspondence in most of the Colonies on the Continent and in some of the Islands and have formed a Set of Rules or laws for our government which I shall transmit to you by the next opportunity. We did ourselves the honour early to elect you a Member and requested the favour of your Son and Doctr. Evans to inform you.
And now having resolved to elect standing Officers we have presumed to elect you our President and hope for your Patronage and assistance; Mr. Samuel Powell is our Vice president Doctr. Morgan, Major Nicola and J. Bartram are curators, Mr. Biddle our Treasurer and Mr. Thos Mifflin and myself Secretaries.
We are yet in an infant State and dare not promise any great Matters; however the discoveries already made and communicated to us some of which we have laid before the public encourage us to hope that our undertaking will not be in vain. I am with the greatest Esteem and Affection Your sincere friend
 
Endorsed: Copy of a Letter to Doct. Franklin Novr 6 1768